       Case 1:20-cv-05180-PGG-JLC Document 7 Filed 11/02/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MARY WEST,

                            Plaintiff,
                                                                    ORDER
              - against -
                                                           20 Civ. 5180 (PGG) (JLC)
 NEVER SUMMER INDUSTRIES, INC.,

                            Defendant.




PAUL G. GARDEPHE, U.S.D.J.:

               It is hereby ORDERED that any motion for a default judgment is to be filed by

December 2, 2020. Plaintiff is directed to consult Attachment A of this Court’s Individual Rules

of Practice in Civil Cases for the procedures to move for a default judgment.

Dated: New York, New York
       November 2, 2020
